Name: Commission Regulation (EC) No 1082/2002 of 21 June 2002 amending Regulation (EC) No 395/2002 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to approximately 40000 tonnes
 Type: Regulation
 Subject Matter: marketing;  trade policy;  Europe;  plant product;  EU finance
 Date Published: nan

 Avis juridique important|32002R1082Commission Regulation (EC) No 1082/2002 of 21 June 2002 amending Regulation (EC) No 395/2002 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to approximately 40000 tonnes Official Journal L 164 , 22/06/2002 P. 0021 - 0021Commission Regulation (EC) No 1082/2002of 21 June 2002amending Regulation (EC) No 395/2002 and increasing the quantity covered by the standing invitation to tender for the resale on the internal market of rice held by the Italian intervention agency to approximately 40000 tonnesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice(1), as last amended by Commission Regulation (EC) No 411/2002(2), and in particular the final indent of Article 8(b) thereof,Whereas:(1) Commission Regulation (EEC) No 75/91(3) lays down the procedures and conditions for the disposal of paddy rice held by intervention agencies.(2) Commission Regulation (EC) No 395/2002 of 1 March 2002 on the opening of a standing invitation to tender for the resale on the internal market of some 20000 tonnes of rice held by the Italian intervention agency(4), as last amended by Regulation (EC) No 609/2002(5), opens a standing invitation to tender for the resale on the internal market of approximately 20000 tonnes of round-grain paddy rice held by the Italian intervention agency.(3) In view of the current market situation, the quantity of rice placed on sale on the internal market should be increased to include 15000 tonnes of round-grain paddy rice held by the Italian intervention agency.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1In Article 1 of Regulation (EC) No 395/2002, the words "approximately 25000 tonnes of paddy rice held by that agency, made up of approximately 20000 tonnes of round-grain paddy rice and approximately 5000 tonnes of long-grain paddy rice B" are replaced by "approximately 40000 tonnes of paddy rice held by that agency, made up of approximately 35000 tonnes of round-grain paddy rice and approximately 5000 tonnes of long-grain paddy rice B."Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 June 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 329, 30.12.1995, p. 18.(2) OJ L 62, 5.3.2002, p. 27.(3) OJ L 9, 12.1.1991, p. 15.(4) OJ L 61, 2.3.2002, p. 3.(5) OJ L 93, 10.4.2002, p. 3.